FOURTH DIVISION
                                DILLARD, P. J.,
                          DOYLE, P. J. and MERCIER, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                    December 3, 2020



In the Court of Appeals of Georgia
 A18A2113. STATE OF GEORGIA v. CROWDER.
 A18A2114. CROWDER v. STATE OF GEORGIA.


      DILLARD, Presiding Judge.

      Following a bench trial in this in rem civil forfeiture action, the Superior Court

of Clayton County awarded James L. Crowder $46,820 in U.S. currency that law

enforcement officers seized from his daughter as she attempted to board a flight

leaving Hartsfield-Jackson International Airport. In State of Georgia v. Crowder,1 we

held that Crowder’s answer to the State’s complaint failed to comply with the

statutory pleading requirements for forfeiture actions, and, thus, we reversed the trial

court’s contrary ruling.2 Additionally, in Crowder’s cross-appeal, we affirmed the trial

      1
          348 Ga. App. 850 (823 SE2d 384) (2019).
      2
          See id. at 854-55 (1).
court’s ruling that the State sufficiently effected service of process upon Crowder via

publication.3

      However, in Crowder v. State of Georgia,4 the Supreme Court of Georgia

reversed our holdings, directing that the case be remanded for the trial court to

address Crowder’s claim that the State’s service by publication did not satisfy due

process5 and to rule on the State’s motion for a more definite statement before

determining whether to dismiss Crowder’s answer.6 Accordingly, we adopt the

judgment of the Supreme Court of Georgia as our own, vacate the trial court’s ruling

as to these issues, and remand the case to the trial court for further proceedings

consistent with the Supreme Court of Georgia’s opinion.

      Judgment vacated in Case Nos. A18A2113 and A18A2114, and both cases

remanded with direction. Doyle, P. J., and Mercier, J., concur.




      3
          See id. at 856-57 (2).
      4
          ___ Ga. ___ (844 SE2d 806) (2020).
      5
          See id. at ___ (3) (d) (844 SE2d at 813 (3) (d)).
      6
          See id. at ___ (4) (844 SE2d at 813-14 (4)).

                                            2